Citation Nr: 1615205	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1957 to October 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective August 13, 2007.  The rating decision also denied entitlement to service connection for a respiratory disorder, claimed as breathing problems, and a right knee disability.

Thereafter, in a January 2012 decision, the Board, in relevant part, denied entitlement to service connection for a respiratory disorder and a right knee disability.  The issue of entitlement to an increased rating for bilateral hearing loss was remanded for further development. 

In September 2012, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the January 2012 Board's denial of service connection for a respiratory disorder and a right knee disability and remanded the matter to the Board.

In a February 2013 decision, the Board remanded the issues of entitlement to service connection for a respiratory disorder and a right knee disability.  

In a February 2015 rating decision, the RO granted service connection for a right knee disability and assigned a 10 percent rating, effective August 13, 2007.  A 30 percent rating was assigned from August 14, 2014.  As such, this issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an initial compensable rating is warranted for his service- connected hearing loss disability.  Following the Board's January 2012 remand directives, the Veteran was provided a VA examination in August 2014.  A supplemental statement of the case was also issued by the RO in February 2015.  Subsequently, the Veteran was also afforded an additional VA examination in December 2015.  However, the December 2015 VA examination has not been considered by the RO and the Veteran did not waive initial RO consideration of this new evidence.  See 38 C.F.R. § 20.1304(c) (2015).

With regard to the claim of service connection for a respiratory disorder, the Veteran's representative asserts that the claim should include the diagnosis of bronchitis, which was present at the time the claim was filed.  See October 2015 Correspondence.  Further, bronchitis was diagnosed in a May 1962 medical record which also reported that the appellant had suffered from a chronic cough since the removal of a leiomyoma of the esophagus.  The representative noted that while an opinion had been provided as to whether the in-service thoracotomy caused the appellant's COPD, an opinion had not been obtained as to whether the procedure caused bronchitis.  On remand, an addendum opinion should be obtained regarding the etiology of all diagnosed respiratory disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's respiratory disorders.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the addendum opinion.

The examiner is to identify all respiratory disabilities diagnosed at any time during the pendency of the claim, to include bronchitis.  Thereafter, for any diagnosed respiratory disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any diagnosed respiratory disorder is related to military service, to include the in-service thoracotomy for excision of the leiomyoma esophagus.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must identify all symptoms resulting from the in-service esophagus surgical procedure, and the relationship, if any, to any currently diagnosed respiratory disorder.

The examiner must also discuss the article regarding bronchitis submitted by the Veteran.  

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




